AGREEMENT

        THIS AGREEMENT (this “Agreement”) is made and entered into by and
between Trailer Bridge, Inc. (the “Company”) and John D. McCown, Jr. The
effective date of this Agreement shall be December 15, 2008 (the “Effective
Date”). Capitalized terms used herein and not defined herein shall have the
respective meaning ascribed to such terms in the Employment Agreement (as
defined below).


RECITALS

        WHEREAS, the Company employed McCown pursuant to that certain Amended
and Restated Employment Agreement dated October 21, 2008 (the “Employment
Agreement”);

        WHEREAS, on December 15, 2008 McCown resigned from his position as CEO
of the Company;

        WHEREAS, the Company and McCown have mutually agreed that McCown shall
be deemed terminated without Cause pursuant to Section 3.1 of the Employment
Agreement;

        NOW, THEREFORE, in consideration of the mutual promises contained in
this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the Company and McCown now agree as follows:


TERMS OF AGREEMENT

1.     Termination without Cause. McCown’s resignation shall be deemed to be a
termination without Cause pursuant to Section 3.1 of the Employment Agreement.
Notwithstanding anything to the contrary in the second sentence of Section 3.1
of the Employment Agreement, the severance pay McCown is entitled to under
Section 3.1 of the Employment Agreement as a result of the termination without
Cause shall be payable in equal periodic installments during the twenty-four
months following the date of McCown’s Separation from Service, in accordance
with the Company’s normal payroll schedule provided that McCown remains in
compliance with his post-employment obligations under the Employment Agreement.

2.     Post-Termination Obligations. All post-termination obligations of McCown
and the Company set forth in the Employment Agreement shall remain in full force
in effect, including without limitation Sections IV, V and the payment
obligations in Section 3.1, as amended hereby. Section VIII shall continue to
remain in full force and effect.

(remainder of page intentionally left blank; signature page to follow)

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement effective
as of the Effective Date set forth above.

Trailer Bridge, Inc.

By:  /s/ Douglas E. Schimmel Name:   Douglas E. Schimmel Its:      Chairman,
Compensation Committee


By:   /s/ William G. Gotimer, Jr. Name:   William G. Gotimer, Jr. Its:
       Executive Vice President and              General Counsel


By:   /s/ John D. McCown, Jr.         John D. McCown, Jr.